  Case 20-00094 Doc 4 Filed 03/03/20 Entered 03/03/20 16:01:19 Desc Main
          Peter N. Metrou, Trustee,
                              Document   Page 1 of 2
          v. Robert Wheeler, III, et al.         $GY3URF1R 20-00094
                              Plaintiff v Defendant


                                     CERTIFICATE OF SERVICE

      ,      Ariane      Holtschlag                  FHUWLI\WKDWVHUYLFHRIWKLVVXPPRQVDQGDFRS\RIWKH
FRPSODLQWZDVPDGH           3/3/2020                 E\

        ✔      0DLOVHUYLFH5HJXODUILUVWFODVV8QLWHG6WDWHVPDLOSRVWDJHIXOO\SUHSDLGDGGUHVVHG
               WR Massachusetts Mutual Life Insurance Company, Attn: Roger W. Crandall, President
                   and CEO, 1295 State Street, Springfield, MA 01111


               3HUVRQDO6HUYLFH%\OHDYLQJWKHSURFHVVZLWKWKHGHIHQGDQWRUZLWKDQRIILFHURU
               DJHQWRIGHIHQGDQWDW



               5HVLGHQFH6HUYLFH%\OHDYLQJWKHSURFHVVZLWKWKHIROORZLQJDGXOWDW




        ✔      &HUWLILHG0DLO6HUYLFH%\VHQGLQJWKHSURFHVVE\FHUWLILHGPDLODGGUHVVHGWR
                   Massachusetts Mutual Life Insurance Company, Attn: Roger W. Crandall, President
                   and CEO, 1295 State Street, Springfield, MA 01111


               3XEOLFDWLRQ7KHGHIHQGDQWZDVVHUYHGDVIROORZV>'HVFULEHEULHIO\@



               6WDWH/DZ7KHGHIHQGDQWZDVVHUYHGSXUVXDQWWRWKHODZVRIWKH6WDWHRI
               DVIROORZV>'HVFULEHEULHIO\@



        ,IVHUYLFHZDVPDGHE\SHUVRQDOVHUYLFHE\UHVLGHQFHVHUYLFHRUSXUVXDQWWRVWDWHODZ,
IXUWKHUFHUWLI\WKDW,DPDQGDWDOOWLPHVGXULQJWKHVHUYLFHRISURFHVVZDVQRWOHVVWKDQ\HDUVRI
DJHDQGQRWDSDUW\WRWKHPDWWHUFRQFHUQLQJZKLFKVHUYLFHRISURFHVVZDVPDGH

       8QGHUSHQDOW\RISHUMXU\,GHFODUHWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

'DWH            3/3/2020                              6LJQDWXUH   /s/ Ariane Holtschlag
       3ULQW1DPH          Ariane Holtschlag
       %XVLQHVV$GGUHVV FactorLaw
                         105 W. Madison, Suite 1500
                         Chicago, IL 60602
             Case
            Case   20-00094 Doc
                 20-00094    Doc2 4 Filed
                                      Filed 03/03/20 Entered
                                          03/03/20    Entered  03/03/20
                                                             03/03/20   16:01:19 Desc
                                                                      13:46:47    Desc  Main
                                                                                      Stamped
                                         Document     Page  2
                                          Summons Page 2 of 2 of 2

                                                                         U.S. Bankruptcy Court
                                                                        Northern District of Illinois

              In re:
              Bankruptcy Case No. 19−01600
              ROBERT WHEELER, III
                                                                                                             Debtor
              Adversary Proceeding No. 20−00094
              PETER N. METROU, TRUSTEE
                                                                                                             Plaintiff
              v.
              ROBERT WHEELER, III
              MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
                                                                                                             Defendant
                                                            SUMMONS IN AN ADVERSARY PROCEEDING

             To: MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days of issuance.
             Address of Clerk
                                                        Clerk, U.S. Bankruptcy Court
                                                        Northern District of Illinois
                                                        219 S Dearborn
                                                        Chicago, IL 60604
             At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


             Name and Address of Plaintiff's Attorney
                                                        Ariane Holtschlag
                                                        105 W. Madison, Suite 1500
                                                        Chicago, IL 60602
             If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

             YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address
                                                        City Hall
                                                        Joliet City Hall, 150 W Jefferson Street                    Status Hearing Date and Time
                                                                                                                    04/17/2020 at 09:15AM
                                                        Joliet IL 60432
             IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
             JUDGEMENT BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE
             RELIEF DEMANDED IN THE COMPLAINT.




                   Date Issued


                   03 / 03 / 2020

                                                                                            Jeffrey P. Allsteadt, Clerk Of Court



ILNB 2012
